Appeal from a decision of the Workmen’s Compensation Board, filed December 10, 1976, which affirmed the referee’s award of death benefits to the widow of the deceased employee. The board found that "based upon the credible medical evidence, particularly the testimony of Dr. Albert, the claimant’s death due to cerebral thrombosis was the result of his original causally related anterior wall infarction.” There is substantial evidence to support this determination. Decision affirmed, with costs to the Workmen’s Compensation Board against the employer and its insurance carrier. Mahoney, P. J., Greenblott, Sweeney, Staley, Jr., and Mikoll, JJ., concur.